Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich (Reg. No. 70,888) on 3/8/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 3/4/2022:
In claim 8, line 9 before “sheet”, “the” has been replaced with -- a --.
In claim 8, line 17 after “thereof,”, “the first sheet floating restraint,” has been deleted.









Allowable Subject Matter
3.	Claims 1-3, 5, 7-9, 11, 13-14, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 14 of the 3/4/2022 amendment, and as modified by the attached examiner’s amendment, are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a first sheet floating restraint adjustably secured via a screw to a long slot within a sheet separating device to restrain floating of a plurality of sheets from a leading end thereof, in which the first sheet floating restraint includes a proximal portion and a distal portion relatively further from an upper guide plate than the proximal portion, the proximal portion is inclined at an acute angle, in a direction in which a distance between the first sheet floating restraint and a surface of the plurality of sheets increases from an air outlet side such that the acute angle is adjustable by raising or lowering the screw within the long slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653